DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemori (US 2004/0071174).
With respect to claim 1, Takemori ‘174 shows and discloses a light emitting device (Fig 4B) comprising: a semiconductor laser element (Fig 4B: a semiconductor laser element 1); a base portion (Fig 4B: base portion 5) comprising: a bottom portion on which the semiconductor laser element is located, and a frame portion comprising a step and surrounding the semiconductor laser element (Fig 4B: a bottom portion 60 which semiconductor 1 is located, and a frame portion 12 comprising a step 2); and a light reflecting member disposed on the bottom portion of the base portion so as to lean against the step, the light reflecting member being configured to reflect light from the semiconductor laser element (Fig 4B: a light reflecting member 8 on the bottom of the base portion 60 lean against the step 2 and reflect light from the semiconductor laser 1).
(Fig 4B: a light reflecting member 8 is flat plate shape).
With respect to claim 3, Takemori ‘174 shows the step of the frame portion has an edge portion at which an upper surface of the step intersects a lateral surface of step, and the step of the frame portion contacts the light reflecting member only at the edge portion (Fig 4B: the step 2 of the frame portion 12 which an upper surface of the step 2 intersects a lateral surface of step, and the step 2 of the frame portion 12 contacts the light reflecting member 8 only at the edge portion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 4-6, 8-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takemori (US 2004/0071174).
With respect to claim 4, Takemori ‘174 shows the step of the frame portion has an edge portion at which an upper surface of the step intersects a lateral surface of step (Fig 4B: the step 2 of the frame portion 12 has an edge portion at which an upper surface of the step 2 intersects a lateral surface of step).  The claim further requires in a cross-sectional view, an angle from the upper surface of the step to the lateral surface of the step in a first rotational direction is smaller than an angle from the upper surface of the step to a bonding surface of the light reflecting member in the first rotational direction.  Takemori ‘174 did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, 
With respect to claim 5, Takemori ‘174 discloses wherein the bottom portion of the base portion and the light reflecting member are bonded by a bonding agent (Section [003, 081] die- bonding).
With respect to claim 6, Takemori ‘174 shows wherein: the light reflecting member is disposed so as to contact the frame portion and to be separated upward from the bottom portion such that a gap is located between the light reflecting member and the bottom portion (Fig 4B: a gap between light reflecting element 8, and the bottom portion of step 2).   Takemori ‘174 did not explicitly state the bonding agent is located in the gap.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. In this case, it is within one skill in the art to recognize the well-known bonding material would be bonded at the contact areas of the light reflecting member, which would result spreading some of the bonding agent and be located in the gap.
With respect to claim 8, wherein the bonding agent contains metal particles.  Takemori ‘174 did not explicitly state the above.  However, it is well-known metal bonding agent are used in bonding optical elements in order to remove heat from the optical devices.
With respect to claim 9, Takemori ‘174 shows and discloses wherein the frame portion and the light reflecting member are bonded by a bonding agent (Fig 1A-10: frame 12 and light reflecting member 8 are bonded; Section [003, 071, 081] die- bonding).
With respect to claim 10, the claim further requires at least one additional semiconductor (Section [108] known three beam method).
With respect to claim 11, Takemori ‘174 shows wherein the light reflecting member is leaned against the step such that an angle between the light reflecting member and the bottom portion is substantially 45% (Fig 4B: 8).  
With respect to claims 13, 1 Takemori ‘174 shows and discloses a light emitting device (Fig 4B) comprising: a semiconductor laser element (Fig 4B: a semiconductor laser element 1); a base portion (Fig 4B: base portion 5) comprising: a bottom portion on which the semiconductor laser element is located, and a frame portion comprising a step and surrounding the semiconductor laser element (Fig 4B: a bottom portion 60 which semiconductor 1 is located, and a frame portion 12 comprising a step 2); and a light reflecting member disposed on the bottom portion of the base portion so as to lean against the step, the light reflecting member being configured to reflect light from the semiconductor laser element (Fig 4B: a light reflecting member 8 on the bottom of the base portion 60 lean against the step 2 and reflect light from the semiconductor laser 1).  Since claim 13, recites the same of identical elements/limitations it is within one skill in the art to use Takemori ‘174 to recited method of manufacturing a light emitting device, product by process (Section [108]).
(Fig 4B: a light reflecting member 8 is flat plate shape).
With respect to claims 15, 3, Takemori ‘174 shows the step of the frame portion has an edge portion at which an upper surface of the step intersects a lateral surface of step, and the step of the frame portion contacts the light reflecting member only at the edge portion (Fig 4B: the step 2 of the frame portion 12 which an upper surface of the step 2 intersects a lateral surface of step, and the step 2 of the frame portion 12 contacts the light reflecting member 8 only at the edge portion).
Allowable Subject Matter
Claims 7, 12, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7:
wherein: the light reflecting member is separated upward from the bottom portion such that a gap is located between the light reflecting member and the bottom portion, a shortest separation distance between the light reflecting member and the bottom portion is larger than a shortest separation distance between the light reflecting member and the frame portion, and the bonding agent is located in the gap.
Claim 12: 
further comprising: a metal layer located on an upper surface of the step of the frame portion and configured to electrically connect the frame portion to the semiconductor laser element, wherein the metal layer is disposed on a region of the upper surface of the step intersecting a lateral surface different from a lateral surface forming an edge portion against 
	Claim 16: 
wherein the light reflecting member is disposed so as to lean against the step of the frame portion while being separated upward from the bottom portion.
	Claim 19:
wherein: a metal layer configured to electrically connect the frame portion to the semiconductor laser element is disposed on a part of an upper surface of the frame portion, and the light reflecting member is leaned against the step at an edge portion formed by a region of the upper surface of the step different from a region of the upper surface of the step on which the metal layer is disposed.
	Claims 17, 18 are also allowable as they directly depend on claim 16.	

Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Katagiri (US 2019/0319431) shows and discloses the use of multiple laser elements in a laser module (Fig 1: LD1-6; TITLE; Abstract).
Shimizu et al (US 2013/0329397) shows and discloses the use of reflecting surface lean against a frame portion (TITLE; Abstract; Fig 4, 9, 11-14: 133, 23).
Okahisa (US 2016/0285234) shows and discloses the use of reflecting surface lean against the frame portion (Fig 1-10: 13a, 13).
Tanisaka (US 10,594,107) shows and discloses the use of reflecting surface lean against the frame portion (Fig 4b, 5: 13, 11b, 15).


					COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828